DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2021 has been entered. Claims 1-12 and 14-39 are pending, of which claims 18-39 are withdrawn.
Claims 1-12 and 14-17 are presented for examination below.
Response to Arguments
Applicant’s arguments filed on July 8, 2021 regarding the amended claims have been fully considered.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response filed on July 8, 2021.
Furthermore, Applicant argues that Martin fails to teach the limitations of amended claim 1 (see pages 13-15 of Applicant’s Remarks). Specifically, Applicant argues that while Martin teaches a single temperature sensor, Martin fails to teach a plurality of temperature sensors as claimed. Applicant also asserts that “the additional references cited by the Examiner also fail to teach or disclose these features” (see page 16 of Applicant’s Remarks).

“Martin fails to disclose wherein the temperatures sensor layer includes a plurality of temperature sensors. Instead, Martin appears to disclose a single sensor (see Fig. 1 and paragraph 0035).
However, Vogt teaches a system for measuring and controlling foot temperature (see Figs. 1A-1B and paragraphs 0015-0018), including a pumping device (112a-d) configured to circulate the fluid within an article of footwear (see Figs. 1A-1B and paragraphs 0015-0019), and a controller (110) coupled to the pumping device and configured to control the pumping device to cool or heat a foot located inside the article of footwear or the sock (see paragraphs 0019-0020 and 0035), wherein the system includes a temperature sensor layer including a plurality of temperature sensors (122), so as to allow monitoring of different parts of the system and/or the wearer’s foot (see paragraphs 0048 and 0053).
Therefore, based on Vogt’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Martin’s temperature sensor layer to include a plurality of temperature sensors instead of a single sensor, as doing so would allow monitoring of different parts of the system and/or the wearer’s foot.” 
As such, the Examiner respectfully submits that the previously cited prior art combinations do indeed teach the limitations of amended claim 1.
See updated rejection(s) below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As previously noted in at least the Final Rejection, claim 17 recites the limitation “a stack comprised of one or more layers of a temperature sensor layer including a plurality of temperature sensors, a pressure layer including a plurality of pressure sensors, and a phase changer layer including a phase change material.” The limitation is indefinite, as a stack is commonly defined as “a pile of objects, typically one that is neatly arranged,” i.e., requiring multiple objects. Therefore, it is unclear how just one of the claimed layers could form a stack by itself (i.e., “one or more layers” which includes the possibility of one layer). For purposes of examination, the Examiner will interpret “stack” as including multiple layers or a single layer.
While Applicant argues that the limitation is not indefinite, since Applicant’s specification provides an example of a stack (see pages 12-13 of Applicant’s Remarks), the Examiner respectfully notes that Applicant’s example actually further supports the argument that the limitation is indefinite. Namely, Applicant points to a stack of multiple layers (i.e., an insole, a fluid cooling layer, a pressure sensing layer, and a phase-change layer). Meanwhile, claim 17 recites “a stack comprised of one or more layers” which includes the possibility single layer is indefinite.
Claim 17 is further indefinite, because claim 1 has been amended to incorporate a temperature sensor layer including a plurality of temperature sensors. As such, it is unclear whether the temperature sensor layer and plurality of temperature sensors recited in claim 17 are synonymous with, or provided in addition to, the temperature sensor layer and plurality of temperature sensors recited in claim 1. For purposes of examination, the Examiner will interpret the temperature sensor layer and plurality of temperature sensors recited in claim 17 to be synonymous with those recited in claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 17 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
wherein the stack is configured to be placed under the foot”) to direct the claim to the relational aspects of the invention to the human body, instead of to the human body itself. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 14, 15, and 17 (regarding claim 17, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US PG Pub 2004/0118831) in view of Creech at al. (herein Creech)(US PG Pub 2009/0199571), further in view of Vogt (US PG Pub 2013/0019503).
Regarding claim 1, Martin discloses a system for measuring and controlling foot temperature (see Fig. 1, Abstract, and paragraphs 0033-0036 and 0052), the system comprising:
a heating or cooling device (30, 40) including one or more sealed fluidic pathways having a cooling or heating fluid therein (circulating coolant loop filled with coolant fluid, at least as described in paragraph 0035) and disposed in or on an article of footwear (shoe of Fig. 1) or a sock (see Fig. 1 and paragraph 0035);
a pumping device (14) coupled to the heating or cooling device configured to circulate the fluid in the one or more sealed fluidic pathways (see paragraphs 0035, 0064-0067, and 0074-0076);
a heat exchanger (10) coupled to the heating or cooling device configured to remove or add heat from or to the fluid in the one or more sealed fluidic pathways (see paragraphs 0035-0042); and
a controller (12) coupled to the pumping device and the heat exchanger and configured to control the heat exchanger to cool or heat a foot located inside the article of footwear or the sock (see paragraph 0035, 0040, and 0054-0058).
Martin substantially discloses the invention as claimed above but fails to specifically disclose wherein the controller is also configured to control the pumping device to circulate the cooling or heating liquid in the one or more sealed fluidic pathways. Martin only specifies 
However, Creech teaches a system for measuring and controlling the temperature of a user’s body (200, see paragraphs 0024 and 0038), the system including one or more sealed fluidic pathways (210) having a cooling or heating fluid within (see paragraphs 0033-0039), a pumping device (225) configured to circulate the fluid in the one or more sealed fluidic pathways (see paragraphs 0035-0038), a heat exchanger (230) configured to remove or add heat from/to the fluid (see paragraphs 0034-0039), and a controller (260) coupled to both the pumping device and the heat exchanger (see paragraphs 0037-0039), wherein the controller is configured to control the pumping device to circulate the cooling or heating fluid in the one or more sealed fluidic pathways and also configured to control the heat exchanger to cool or heat a portion of the user’s body (see paragraphs 021, 0037, 0039), so as to allow the controller to adjust multiple elements of the system, for enhanced control over the chosen degree of heating or cooling and/or to allow for more sophisticated temperature settings and regulation (see paragraphs 0037-0039, 0052, and 059).
Therefore, based on Creech’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have configured Martin’s controller to further control the pumping device to circulate the cooling or heating liquid in the one or more sealed fluidic pathways, as doing so would allow the controller to adjust multiple elements of the system, for enhanced control over the chosen degree of heating or cooling and/or to allow for more sophisticated temperature settings and regulation.
Martin further discloses a temperature sensor (13) adapted to be placed under the foot and configured to measure a temperature of the foot (see Fig. 1 and paragraphs 0035 and 0052) but plurality of temperature sensors adapted to be placed under the foot and coupled to the controller, the temperature layer configured to measure a temperature profile of a bottom surface of the foot.
However, Vogt teaches a system for measuring and controlling foot temperature (see Figs. 1A-1B and paragraphs 0015-0018), including a pumping device (112a-d) configured to circulate the fluid within an article of footwear (see Figs. 1A-1B and paragraphs 0015-0019), and a controller (110) coupled to the pumping device and configured to control the pumping device to cool or heat a foot located inside the article of footwear or the sock (see paragraphs 0019-0020 and 0035), wherein the system includes a temperature sensor layer includes a plurality of temperature sensors (122, note that the plurality of temperature sensors together form a temperature sensor layer inasmuch as claimed, and claim 1 does not positively recite wherein the layer includes a separate substrate to which the sensors are attached) adapted to be placed under the foot and coupled to the controller, the temperature layer configured to measure a temperature profile of a bottom surface of the foot (see Figs. 1A-1B and paragraphs 0024 and 0053), so as to allow monitoring of different parts of the system and/or the wearer’s foot (see paragraphs 0024, 0048, and 0053).
Therefore, based on Vogt’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Martin’s temperature sensor layer to include a plurality of temperature sensors instead of a single sensor, as doing so would allow monitoring of different parts of the system and/or the wearer’s foot.
It is noted that the recitation of “the temperature layer configured to measure a temperature profile of a bottom surface of the foot” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Martin, Creech, and Vogt together teach the structure as claimed, and Vogt further teaches wherein the temperature sensors are configured to measure temperature, and are placed in an area associated with a bottom of a wearer’s foot, and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 3, the modified system of Martin (i.e., Martin in view of Creech and Vogt) is further disclosed wherein the one or more sealed fluidic pathways are configured in a loop (see Fig. 1 and paragraph 0035 of Martin).

Regarding claim 4, the modified system of Martin (i.e., Martin in view of Creech and Vogt) is further disclosed wherein the one or more sealed fluidic pathways are embedded or disposed in one or more of: an insole of the article of footwear, a side, a top, a front or a back of the article of footwear, a sole of the article of footwear, or a sock (see Fig. 1 and paragraph 0035 of Martin).

Regarding claim 5, the modified system of Martin (i.e., Martin in view of Creech and Vogt) is further disclosed wherein the pumping device (14 of Martin) is integrated in a sole of the article of footwear, attached to a side, a top, a front, or a back of the article of footwear, attached to a user, attached to an article attached to the user, or attached to a sock (see Fig. 1 and paragraph 0035 of Martin).

Regarding claim 6, the modified system of Martin (i.e., Martin in view of Creech and Vogt) is further disclosed wherein the heat exchanger (10 of Martin) is embedded or disposed in one or more of: an insole of the article of footwear, a side, a top, a front, or a back of the article of footwear, a sole of the article of footwear, or a sock (see Fig. 1 and paragraph 0035 of Martin).

Regarding claim 14, the modified system of Martin (i.e., Martin in view of Creech and Vogt) is further disclosed wherein the temperature layer (13 of Martin) is integrated into an insole of the article of footwear, or a sole of the article of footwear, or a sock (see Fig. 1 and paragraph 0035 of Martin).

Regarding claim 15, Martin, Creech, and Vogt together teach the limitations of claim 1, as discussed above.
Vogt further teaches wherein the plurality of sensors (122) may further include a plurality of pressure sensors coupled to the controller (110; see paragraphs 0053-0057), the pressure layer (formed by the plurality of pressure sensors; as noted above, the plurality of pressure sensors together form a pressure sensor layer inasmuch as claimed, and claim 15 does not positively recite wherein the layer includes a separate substrate to which the sensors are attached)  configured to measure pressure at a bottom of the foot (see paragraphs 0056-0057), so as to allow the system to measure weight, monitor gait, or detect a standing, sitting, or in-use mode of the shoe (see paragraphs 0056-0057).
 and pressure sensors.
However, based on Vogt’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided both temperature sensors and pressure sensors, as doing so would allow the system to monitor both the temperature level and the pressure level of the wearer’s foot, for health and/or safety purposes (see paragraphs 0053-0057).
Therefore, based on Vogt’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Martin’s system to further include a pressure sensor layer including a plurality of pressure sensors coupled to the controller, the pressure layer configured to measure pressure at a bottom of the foot; as doing so would allow the system to measure weight, monitor gait, or detect a standing, sitting, or in-use mode of the shoe, in addition to monitoring the temperature level of the foot, for health and/or safety purposes.

Regarding claim 17, the modified system of Martin (i.e., Martin in view of Creech and Vogt) is further disclosed wherein the system further includes a stack comprised of one or more layers of: a temperature sensor layer including a plurality of temperature sensors (122 of Vogt, see paragraphs 0024, 0048, and 0053 of Vogt, rejection of claim 1 above, and rejection under 35 USC 112 above), a pressure layer including a plurality of pressure sensors, and a phase changer layer including a phase change material, the stack placed under the foot configured to measure a temperature of the foot and/or a pressure of the foot and/or configured to cool the foot due to a .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Martin, Creech, and Vogt, as applied to claim 1 above, in view of Smith (US PG Pub 2006/0058858).
Regarding claim 2, Martin, Creech, and Vogt together teach the limitations of claim 1, as discussed above, but fail to further teach which the one or more sealed fluidic pathways are comprised of a thermally conductive material. Martin is silent as to the material of the sealed fluidic pathways.
However, Smith teaches a temperature regulating system (10) for an article of footwear (14, see Fig. 1, Abstract and paragraph 0018) having one or more sealed fluidic pathways (46) comprised of a thermally conductive material (see paragraphs 0027-0029), so as to enhance heat loss or gain (see paragraph 0029).
Therefore, based on Smith’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Martin’s one or more sealed fluidic pathways to be comprised of a thermally conductive material, as doing so would enhance heat loss or gain.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Martin, Creech, and Vogt, as applied to claim 1 above, in view of Litchfield et al. (herein Litchfield)(US Patent No. 5,987,779).

However, Litchfield teaches a fluid system for an article of footwear (see at least Abstract) comprising one or more sealed fluidic pathways and a fluid blocker (valve as described in column 5, lines 41-56) in fluid communication with the one or more sealed fluidic pathways and configured to selectively block the fluid path to one of the sealed fluidic pathways (see column 5, lines 41-56), so as to allow the user to selectively block fluid to one of the two sealed fluidic pathways as desired (see column 5, lines 41-56).
Therefore, based on Litchfield’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Martin’s system to further include a fluid block in fluid communication with the one or more sealed fluidic pathways, as doing so would allow the user to selectively block fluid to one of the two sealed fluidic pathways as desired.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Martin, Creech, Vogt, and Litchfield, as applied to claim 7 above, in view of Shantha et al. (herein Shantha)(US PG Pub 2012/0018418).
Regarding claim 8, Martin, Creech, Vogt, and Litchfield together teach the limitations of claim 7, as discussed above. Martin further discloses a power supply (11) coupled to the controller (12, see paragraph 0035) but fails to further disclose a heat sink coupled to the fluid block and a fan coupled to the heat sink.

Therefore, based on Shantha’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Martin’s system to further include a heat sink, as doing so would allow for thermal dissipation of unwanted or excess heat or cooling generated from the heat exchanger.
As modified, the heat sink (122 of Shantha) would be at least indirectly coupled to the fluid block (valve as described in column 5, lines 41-56 of Litchfield), as they are all components of the same temperature regulating system.
Shantha further teaches wherein the temperature regulating system includes a fan (255) coupled (at least indirectly) to the heat sink (123, see Figs. 16-17 and paragraph 0036), so as to enhance heat transfer for further dissipating heat (see paragraphs 0032 and 0036).
Therefore, based on Shantha’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Martin’s system to further include a fan coupled to the heat sink, as doing so would enhance heat transfer for further dissipating heat.

Claim 16, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Martin, Creech, and Vogt, as applied to claim 1 above, in view of Krupenkin et al. (herein Krupenkin)(US PG Pub 2014/0182164).
Regarding claim 16, Martin, Creech, and Vogt together teach the limitations of claim 1, as discussed above, but fail to further teach a phase change layer including a phase change material, the phase change layer adapted to be placed under the foot and thermally coupled to the one or more sealed fluidic pathways, the phase change material configured to change phase in response to heat from the foot such that the phase change layer cools the foot.
	However, Krupenkin teaches a temperature regulating system (10) for an article of footwear (see Fig. 1 and paragraphs 0011-0015) comprising one or more sealed fluidic pathways (24, see paragraph 0031) and a phase change material (14), the phase change layer adapted to be placed under the foot and thermally coupled to the one or more sealed fluidic pathways (see paragraphs 0031-0034), the phase change material configured to change phase in response to heat from the foot such that the phase change layer cools the foot (see paragraphs 0039 and 0045), so as to provide a dual function of energy storage and release for regulating the temperature within the footwear (see paragraph 0045).
	Therefore, based on Krupenkin’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Martin’s system to further include a phase change material, the phase change layer adapted to be placed under the foot and thermally coupled to the one or more sealed fluidic pathways, the phase change material configured to change phase in response to heat from the foot such that the phase change layer cools the foot, as doing so would provide a dual function of energy storage and release for regulating the temperature within the footwear.



Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732